DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Election/Restrictions
3.	Applicant's election with traverse of Group I and the species election of SEQ ID NO: 2 and SEQ ID NO:  4 in the reply filed on 11/11/2020 is acknowledged.  The traversal is on the ground(s) that a search of art relating to the product should reveal any art relating to its use and the sequences share enzymatic activity and a search of the enzyme by name should reveal art relating to all species.  This is not found persuasive because as stated in the restriction requirement mailed on 10/09/2020, the nonnaturally occurring organism can be used in an entirely different process than the process of group I.  Regarding the species, it is noted that upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim.
The requirement is still deemed proper and is therefore made FINAL.
The response to the restriction requirement filed on 11/11/2020 did not further include an election of a pyruvate carboxylase and citrate lyase sequence set forth in claims 5 and 17 and 6 and 17, respectively, as required in the Restriction Requirement mailed on 10/09/2020.  During a telephone conversation with Ms. Kathleen Tyrell, Reg. No. 38,350, on 02/04/2021, a provisional election was made with traverse to examine the pyruvate carboxylase of SEQ ID NO:  
4.	Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2020.
	Claims 1-12 and 20 are pending and examined on the merits.
	Claims 3, 4, 5, and 6 will be examined to the extent that they read on SEQ ID NOs:  2, 4, 6, and 42, respectively.  
Priority
5.	Acknowledgement is made of applicant’s claimed domestic priority to U.S. Provisional Application No. 62/665,777, filed on 05/02/2018.  
Information Disclosure Statement
6.	The IDSs filed on 08/23/2019, 09/24/2019, 05/03/2020, 05/04/2020, 10/08/2020, 11/24/2020, and 01/12/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The Drawings filed on 04/30/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(a), or First Paragraph
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
14.	Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claim 1 (claims 2 and 9-11 dependent therefrom) is drawn a method of redirecting carbon flux in an organism, said method comprising modulating activity of one or more polypeptides, functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase and/or citrate lyase or citrate lyase subunit in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto.  The structure and function of the organism capable of producing any compound is unlimited.  The structure and function of the modulation to any organism capable of producing any compound is unlimited.  The structure of the functional fragments thereof is unlimited.
	Claim 3 is drawn in relevant part to the method of claim 1, wherein the phosphoenolpyruvate carboxykinase comprises SEQ ID NO:  2 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  2 or functional fragment thereof.  The structure and function of the claimed phosphoenolpyruvate carboxykinase or polypeptide with similar enzymatic activities is unlimited and only required to share at least two contiguous amino acid residues with the amino acid sequence of SEQ ID NO:  2.

	Claim 5 is drawn in relevant part to the method of claim 1, wherein the carboxylase comprises SEQ ID NO:  6 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  6 or functional fragment thereof.  The structure and function of the claimed carboxylase or polypeptide with similar enzymatic activities is unlimited and only required to share at least two contiguous amino acid residues with the amino acid sequence of SEQ ID NO:  6.
	Claim 6 is drawn in relevant part to the method of claim 1, wherein the citrate lyase comprises SEQ ID NO:  42 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  42 or functional fragment thereof.  The structure and function of the claimed citrate lyase or polypeptide with similar enzymatic activities is unlimited and only required to share at least two contiguous amino acid residues with the amino acid sequence of SEQ ID NO:  42.

	Claim 8 is drawn to the method of claim 1, wherein modulating the activity of one or more polypeptides comprises downregulating, deleting or mutating an endogenous or exogenous nucleic acid sequence in the organism.  The structure and function of the nucleic acid sequence is unlimited.
	Claim 12 is drawn to a method for increasing carbon-based chemical product yield in an organism, wherein said product has a C2/C3 or a C4/5/6 carbon chain length, said method comprising modulating activity of one or more polypeptides, or functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or a citrate lyase subunit in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto, thereby increasing carbon-based chemical product yield in the organism as compared to an organism without said modulated polypeptides.  The structure and function of the organism capable of producing any compound is unlimited.  The structure and function of the modulation to any organism capable of producing any compound is unlimited.  The structure of the functional fragments thereof is unlimited.
	Claim 20 is drawn to a method for producing a carbon-based chemical product in an organism, said method comprising fermenting a non-naturally occurring organism capable of redirecting carbon flux toward products having a C2/C3 or a C4/C5/C6 chain length, derivatives Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto and having one or more polypeptides or functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or a citrate lyase subunit in the organism.  The structure and function of the organism capable of producing any compound is unlimited.  The structure and function of the modulation to any organism capable of producing any compound is unlimited.  The structure of the functional fragments thereof is unlimited.
	In this case, the specification discloses the following representative species of the genus of methods for production of any compound using any organism and any alteration as encompassed by the claims (i.e. a Cupriavidus necator host cell transformed with a nucleic acid encoding phosphoenolpyruvate carboxykinase comprising the amino acid sequence of SEQ ID NOs:  2, 8, 10, 12, 14, 16, or 18, phosphoenolpyruvate carboxylase comprising the amino acid sequence of SEQ ID NOs:  4, 30, 32, 3,4 36, 38, or 40, a carboxylase comprising the amino acid sequence of SEQ ID NOs: 6, 20, 22, 24, 26, or 28, and a citrate lyase comprising the amino acid sequence of SEQ ID NO: 42, 44, 46, 48, 50, or 52). Other than this species, the specification fails to disclose by drawing, description, or structural formula any other alteration to any organism capable of producing any compound as encompassed by the claims.  The specification fails to disclose which modifications to claimed nucleic acids and polypeptides that are encompassed by the claims that result in the claimed enzymes of any function.  
Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of organism, expression system, and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of any compound when expressed in an any organism.  
Furthermore, given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure of the claimed enzymes, there is no general knowledge in the art about the claimed enzyme activities that general similarity of structure confers the activities.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
15.	Claims 1-12 and 20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of culturing a Cupriavidus necator host cell , does not reasonably provide enablement for all methods to produce any compound with any organism as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	The nature of the invention:  According to the specification, the present invention relates to biosynthetic methods and materials for the production of C2/C3 or C4/C5/C6 carbon chain length products.  
(A) The breadth of the claims: Claim 1 (claims 2 and 9-11 dependent therefrom) is drawn to a method of redirecting carbon flux in an organism, said method comprising modulating activity of one or more polypeptides, functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase and/or citrate lyase or citrate lyase subunit in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto.  The structure and function of the organism capable of producing any compound is unlimited.  The structure and function of the modulation to any organism capable of producing any compound is unlimited.  The structure of the functional fragments thereof is unlimited.
	Claim 3 is drawn in relevant part to the method of claim 1, wherein the phosphoenolpyruvate carboxykinase comprises SEQ ID NO:  2 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  2 or functional fragment thereof.  The structure and function of the claimed phosphoenolpyruvate carboxykinase or polypeptide with similar enzymatic activities is unlimited and only required to share at least two contiguous amino acid residues with the amino acid sequence of SEQ ID NO:  2.
	Claim 4 is drawn in relevant part to the method of claim 1, wherein the phosphoenolpyruvate carboxylase comprises SEQ ID NO:  4 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  4 or functional fragment thereof.  The structure and function of the claimed phosphoenolpyruvate carboxylase or polypeptide with similar 
	Claim 5 is drawn in relevant part to the method of claim 1, wherein the carboxylase comprises SEQ ID NO:  6 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  6 or functional fragment thereof.  The structure and function of the claimed carboxylase or polypeptide with similar enzymatic activities is unlimited and only required to share at least two contiguous amino acid residues with the amino acid sequence of SEQ ID NO:  6.
	Claim 6 is drawn in relevant part to the method of claim 1, wherein the citrate lyase comprises SEQ ID NO:  42 or a functional fragment thereof or is a polypeptide with similar enzymatic activities exhibiting at least 50% sequence identity to an amino acid sequence set forth in SEQ ID NO:  42 or functional fragment thereof.  The structure and function of the claimed citrate lyase or polypeptide with similar enzymatic activities is unlimited and only required to share at least two contiguous amino acid residues with the amino acid sequence of SEQ ID NO:  42.
	Claim 7 is drawn to the method of claim 1 wherein modulating the activity of one or more polypeptides comprises overexpressing or mutating an endogenous or exogenous nucleic acid sequence in the organism.  The structure and function of the polypeptide is unlimited.
	Claim 8 is drawn to the method of claim 1, wherein modulating the activity of one or more polypeptides comprises downregulating, deleting or mutating an endogenous or 
	Claim 12 is drawn to a method for increasing carbon-based chemical product yield in an organism, wherein said product has a C2/C3 or a C4/5/6 carbon chain length, said method comprising modulating activity of one or more polypeptides, or functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or a citrate lyase subunit in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto, thereby increasing carbon-based chemical product yield in the organism as compared to an organism without said modulated polypeptides.  The structure and function of the organism capable of producing any compound is unlimited.  The structure and function of the modulation to any organism capable of producing any compound is unlimited.  The structure of the functional fragments thereof is unlimited.
	Claim 20 is drawn to a method for producing a carbon-based chemical product in an organism, said method comprising fermenting a non-naturally occurring organism capable of redirecting carbon flux toward products having a C2/C3 or a C4/C5/C6 chain length, derivatives thereof and/or compounds related thereto, said organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto and having one or more polypeptides or functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or a 
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed process to produce any compound by any alteration to any organism is structurally and functionally unlimited. The structure and function of the claimed polypeptides and nucleic acids encoding polypeptides are unlimited. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] 
The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of process for producing any compound with any altered organism, i.e. a method of culturing a Cupriavidus necator host cell transformed with a nucleic acid encoding phosphoenolpyruvate carboxykinase comprising the amino acid sequence of SEQ ID NOs:  2, 8, 10, 12, 14, 16, or 18, phosphoenolpyruvate carboxylase comprising the amino acid sequence of SEQ ID NOs:  4, 30, 32, 3,4 36, 38, or 40, a carboxylase comprising the amino acid sequence of SEQ ID NOs: 6, 20, 22, 24, 26, or 28, and a citrate lyase comprising the amino acid sequence of SEQ ID NO: 42, 44, 46, 48, 50, or 52.  Other than this working example, the specification fails to disclose any other working examples of any other process to produce any compound. Moreover, the specification fails to provide guidance 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1-12 and 20, the term “diminished” is a relative is a relative term which renders the claim indefinite.  The term "diminished" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claim(s) 1-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgard et al. (US Patent Application Publication 2013/0034884; examiner cited).
20.	Claims 1-11 are drawn to a method of redirecting carbon flux in an organism, said method comprising modulating activity of one or more polypeptides, functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase and/or citrate lyase or citrate lyase subunit in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto.
	Claim 12 is drawn to a method for increasing carbon-based chemical product yield in an organism, wherein said product has a C2/C3 or a C4/5/6 carbon chain length, said method Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto, thereby increasing carbon-based chemical product yield in the organism as compared to an organism without said modulated polypeptides.  
	Claim 20 is drawn to a method for producing a carbon-based chemical product in an organism, said method comprising fermenting a non-naturally occurring organism capable of redirecting carbon flux toward products having a C2/C3 or a C4/C5/C6 chain length, derivatives thereof and/or compounds related thereto, said organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis or an organism with properties similar thereto and having one or more polypeptides or functional fragments thereof, having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or a citrate lyase subunit in the organism.
21.	With respect to claim 1, Burgard et al. teach a method for redirecting carbon flux in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms, such as E. coli (interpreted as an organism with similar properties thereto) [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166].  Although Burgard et al. does not explicitly state that the organism has diminished polyhydroxybutyrate In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 2, Burgard et al. teach a method for redirecting carbon flux in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase of EC 6.4.1.1 and citrate lyase of EC 4.1.3.34 in non-naturally occurring microbial organisms, such as E. coli (interpreted as an organism with similar properties thereto) [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].  Although Burgard et al. does not explicitly teach that the phosphoenolpyruvate carboxykinase is classified under EC 4.1.1.32, EC 4.1.1.38, EC 4.1.1.49 and phosphoenolpyruvate carboxylase is classified under EC 4.1.1.31, Burgard et al. does teach that these enzymes are classified in EC 4.1.1. [see Figures] and otherwise meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ proteins with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 3, Burgard et al. teach the method wherein the phosphoenolpyruvate carboxykinase comprises SEQ ID NO: 2 or a functional fragment thereof [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].  Burgard et al. reads on the limitation “comprises SEQ ID NO:  2” given that the language comprises followed by SEQ ID NO:  2 encompasses fragments that only have to share at least two contiguous residues with SEQ ID NO:  2.
	With respect to claim 4, Burgard et al. teach the method wherein the phosphoenolpyruvate carboxylase comprises SEQ ID NO:  4 or a functional fragment thereof [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].   Burgard et al. reads on the limitation “comprises SEQ ID NO:  4” given that the language comprises followed by SEQ ID NO:  4 encompasses fragments that only have to share at least two contiguous residues with SEQ ID NO:  4.
	With respect to claim 5, Burgard et al. teach the method wherein the pyruvate carboxylase comprises SEQ ID NO:  6 or a functional fragment thereof [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].   Burgard et al. reads on the limitation “comprises SEQ ID NO:  6” given that the language comprises followed by SEQ ID NO:  6 encompasses fragments that only have to share at least two contiguous residues with SEQ ID NO: 6.
	With respect to claim 6, Burgard et al. teach the method wherein the citrate lyase subunit comprises SEQ ID NO:  42 or a functional fragment thereof [see Abstract; paragraphs 
	With respect to claim 7, Burgard et al. teach the method wherein modulating the activity comprises overexpressing or mutating an endogenous or exogenous nucleic acid sequence in the organism [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].  	With respect to claim 8, Burgard et al. teach the method wherein the modulating the activity of one or more polypeptides comprises mutating or deleting an endogenous or exogenous nucleic acid sequence in the organism [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0734, 0777].
	With respect to claim 9, Burgard et al. teach the method wherein the carbon flux is directed towards products having a C2/Cd or a C4/C5/C6 chain length [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0612, 0734, 0777].
	With respect to claim 10, Burgard et al. teach the method wherein the products having C2/C3 chain length comprise one or more of lactic acid, ethanol, acetic acid, etc. [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0612, 0734, 0777].
	With respect to claim 11, Burgard et al. teach the method wherein the products having C2/C3 chain length comprise one or more of succinic acid, adipic acid, glutamate, etc. [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0612, 0631, 0659, 0734, 0777]. 
E. coli (interpreted as an organism with similar properties thereto), wherein the carbon flux is directed towards products having a C2/Cd or a C4/C5/C6 chain length [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166].  Although Burgard et al. does not explicitly state that the organism has diminished polyhydroxybutyrate synthesis, the teachings of Burgard et al. meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ organism with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the organism of the prior art does not possess the same material structural and functional characteristics of the claimed organism). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 20, Burgard et al. teach a method for redirecting carbon flux in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms, such as E. coli (interpreted as an organism with similar properties thereto), wherein the carbon flux is directed towards products having a C2/Cd or a C4/C5/C6 chain length [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166].  In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
22.	Status of the claims:
	Claims 1-20 are pending.
	Claims 13-19 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-12 and 20 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656